Title: From Thomas Jefferson to George Jefferson, 10 November 1804
From: Jefferson, Thomas
To: Jefferson, George


               
                  
                     Dear Sir
                  
                  Washington Nov. 10. 04.
               
               The coal has been recieved. you did not mention the price, but presuming 200. D. will cover it, I inclose you that sum—a box was to be sent to you from Monticello, by the first boats, to be forwarded here. I shall be glad to recieve it by the first vessel from Richmond after it shall have reached you. Accept my affectionate salutations.
               
                  
                     Th: Jefferson
                  
               
            